      Case 1:19-cv-04532-LTS-RWL Document 19 Filed 12/30/19 Page 1of1


                    PECHMAN LAW GROUP PL             .oc spN'f
                       A T T ~s:~~.s~:A ~~u; A w . ooCUN~:NT
                               NEW YORK, NEW YORK 10022             ELECTRONICALLYFILED .
                                     (212) 583-9500                  f


                                 WWW.PECHMANLAW.COM                  DO. c #:
                                                                      DATE FILED:
                                                                                      .
                                                                                      i"Z-r
                                                                                           /'2.,o,. L\VJ./41
                                                                    1
                                                 December 30, 2019-.- ---· .---·--·       --·----·---~-


VIAECF
                                                                         MEMO ENDORSED
Honorable Laura Taylor Swain
United States District Judge
United States District Court for the Southern District of New York
500 Pearl Street
New York, New York 10007

              Re: Corrales v. A/MM Trucking Corp. et ano.
                  19 Civ. 04532 (LTS) (RWL)

Dear Judge Swain:

       Plaintiff Cesar Augusto Corrales ("Plaintiff"), by his attorneys Pechman Law
Group PLLC, and pursuant to the Court's Individual Practice Rule A(l)(f), requests an
extension of time until January 10, 2020 to comply with the Court's December 18, 2019
Order ("Order") (ECF No. 18). In its Order, the Court provided Plaintiff with fourteen
(14) days, until January 1, 2020, to serve a copy of the Order on Defendants AJMM
Trucking Corp. and Wilson Morocho (collectively, "Defendants") and file proof of
service with the Court. Plaintiff is requesting an extension because he has not yet been
able to effectuate service of the Order on Defendants. This is Plaintiff's first request for
an extension of time.




cc: Wilson Morocho


                             lhe. rvi11ts+.J ex-I-ens:""' ,·-; j~"'"+d.
                                '?E ~ I 4:    i s re sol v eJ.. .


                                             s~p:
                                             ~---_J!J_30/U>l ~
                                             HON. LAURA TAYLOR SWAIN
                                             11~11T~D STATES DISTRICT JUDGE
